Citation Nr: 1414377	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  05-08 350 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from May 1999 to December 2001. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a June 2004 rating decision in which the RO, inter alia, granted service connection for left ear hearing loss, and assigned an initial, 10 percent rating, , effective May 29, 2003.  In July 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2005.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for left ear hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability)

In May 2007 the Board remanded the claim for a higher initial rating for left ear hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After accomplishing further action,  the RO/AMC continued to deny the claim (as reflected in a November 2008 supplemental SOC (SSOC)) and returned this matter to the Board.

In February 2009, the Board again remanded the higher rating claim to the RO, via the AMC.  After accomplishing further action,  the RO/AMC continued to deny the claim (as reflected in a February 2010 SSOC) and returned the matter on appeal to the Board for further consideration.

In May 2010, the Board bifurcated the issue on appeal, denying an initial, schedular rating in excess of 10 percent for left ear hearing loss, and remanding the matter of a higher initial rating for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC denied the claim (as reflected in an April 2011 SSOC) and returned the matter remaining on appeal to the Board for further appellate consideration.

In January 2012, the Board denied an initial rating in excess of 10 percent for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The Veteran, in turn, appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision, vacating the Board decision,  and remanding the matter remaining on appeal to the Board for proceedings consistent with the decision. 

A review of the Veteran's file in the paperless, electronic Virtual VA  claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the March 2014 brief by the Veteran's representative.  

For reasons expressed below, the claim on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when  further action, on his part, is required.


REMAND

At the outset, the Board observes that pertinent records are missing-specifically, records dated between the May 2010 Board remand and the November 2012 Board decision are no longer part of his claims file.  Such records include, but are not limited to, a June 2010  notice letter from the AMC to the Veteran, the report of an August 2010 VA examination, a November 2010 VA examination addendum opinion, a December 2010 VA examination addendum opinion, a March 2011 opinion by the Director of Compensation and Pension, and an April 2011 SSOC, as well as  statements from the Veteran and his representative.  Thus, on remand, the RO/AMC must undertake appropriate action (to including locating any temporary folder) to associate with the Veteran's claims file all missing documents  dated during the indicated time frame.  If any such  records cannot be located,  the RO/AMC must prepare  a memorandum to that effect and associate it with the Veteran's claims file.  

The Board also finds that, in light of points raised in the Court decision, and the Board's review of the claims file, further development of the claim on appeal is warranted.  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.   

The Veteran has asserted  that his service-connected left ear hearing loss affects his activities of daily living and his employment by impacting his ability to interview for jobs and consequently limiting his career options; he alleges that his left ear hearing loss has hindered his ability to interview for jobs because he must constantly ask for questions to be repeated or he has to turn his head oddly to hear what is said and no one will hire someone who acts strangely or admits to having a hearing loss disability.  

As pointed out by the Court, the Board denied the Veteran's claim for a higher extra-schedular rating, in part, based on the August 2010 VA examination, November 2010 VA examination addendum opinion, a December 2010 VA examination addendum opinion, and a March 2011 Director of Compensation and Pension Service determination.   However, the Court found that the Board and the Director of Compensation and Pension relied on inadequate VA examination and addendum opinions.  Specifically, the Court found that the August 2010 VA examiner failed to describe the functional effects of the Veteran's left ear hearing loss on his activities of daily living and employment.  The Court also indicated  the November 2010 VA addendum opinion included no personal information regarding the impact of left ear hearing loss on the Veteran's activities of daily living or employment. The Court also noted that the December 2010 VA addendum opinion did not discuss the particular effects of his left ear hearing loss on his job or daily activities.  

In light of the above, the Board finds that the Veteran should be afforded a new VA examination by a  different VA examiner (an audiologist or Ear, Nose and Throat (ENT) physician) to obtain the fact-specific findings needed to fairly adjudicate the remaining claim on appeal..   The VA examiner must elicit information from the Veteran concerning the functional effects of his disability.  "[I]n addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In describing such effects, the he VA examiner must be very specific and incorporate  personal information regarding the impact of the Veteran's left ear hearing loss on his activities of daily living and employment. After obtaining further opinion, the RO must, again refer the Veteran's claim to VA's Director of Compensation and Pension for an extra-schedular determination.

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, shall result in denial of the remaining claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include all outstanding VA medical records.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  .  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal. 

Accordingly, this  matter  is hereby REMANDED for the following action:

1.  Undertake appropriate action (to include locating any temporary folder) to associate with the Veteran's claims file missing documents dated between the May 2010 Board remand and the January 2012 Board decision.  This includes, but is not limited to, a June 2010 notice letter from the AMC to the Veteran,  the report of an August 2010 VA examination, a November 2010 VA examination addendum opinion, a December 2010 VA examination addendum opinion, a March 2011 opinion by the Director of Compensation and Pension, and an April 2011 SSOC, as well as any statements from the Veteran and his representative.  

If any such records cannot be located,  prepare a memorandum to that effect and associate it with the Veteran's claims file.  

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA audiology examination, by an audiologist who has not previously evaluated him or an ENT physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this  REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and his lay assertions.  All clinical findings should be reported in detail. 

The VA examiner must elicit information from the Veteran concerning the functional effects of his disability.  The examiner must be very specific and incorporate personal information in discussing the impact of the Veteran's left ear hearing loss on his activities of daily living and employment.  

The examiner must provide complete rationale for the  conclusions reached.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  Again refer the matter of the Veteran's entitlement to a rating in excess of 10 percent for  left ear hearing loss to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 3.321(b), for a determination as to whether an extra-schedular rating is warranted.  Specific discussion of whether the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of any marked interference with employment, in light of all pertinent lay and medical evidence, should be requested. 

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for a rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b)(1), in light of all pertinent evidence and legal authority.  

10.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SSOC that includes citation to and discussion of 38 C.F.R. § 3.321(b)(1) and Thun, along with clear reasons and bases for all determinations, and afford them appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


